 CARPENTERS LOCAL 210 (COMPONENT ASSEMBLIES SYSTEMS) 1United Brotherhood of Carpenters & Joiners of America, Local 210 Western Connecticut, AFLŒCIO and Component Assemblies Systems, Inc. and Local No. 38, Sheet Metal Workers Interna-tional Association, AFLŒCIO. Case 34ŒCDŒ54 October 28, 1998 DECISION AND DETERMINATION OF DISPUTE BY MEMBERS FOX, LIEBMAN, AND HURTGEN The charge in this Section 10(k) proceeding was filed December 11, 1996, alleging that the Respondent, United Brotherhood of Carpenters & Joiners of America, Local 210, Western Connecticut, AFLŒCIO, violated Section 8(b)(4)(D) of the National Labor Relations Act by engag-ing in proscribed activity with an object of forcing Com-ponent Assemblies Systems, Inc. to assign certain work to employees it represents rather than to employees rep-resented by Local No. 38, Sheet Metal Workers Interna-tional Association, AFLŒCIO.  The hearing was held January 14, 1997, before Hearing Officer Michael C. Cass.   The Board affirms the hearing officer™s rulings, find-ing them free from prejudicial error.  On the entire re-cord, the Board makes the following findings. I. JURISDICTION The parties stipulated that the Employer, a New York corporation with its principal place of business located in Pelham, New York, is engaged in providing various con-struction services including mill work, metal stud instal-lation, framing, blocking, and drywall installation.  Dur-ing the past 12 months the Employer has performed ser-vices outside the State of New York valued in excess of $50,000 and during the same time period purchased and received at its Pelham, New York facility and other New York jobsites products, goods and materials valued in excess of $50,000 that were shipped directly from points outside the State of New York.  We find that the Em-ployer is engaged in commerce within the meaning of Section 2(6) and (7) of the Act and that the Carpenters Union Local 210 and the Sheet Metal Workers Union Local 38 are labor organizations within the meaning of Section 2(5) of the Act.   II. THE DISPUTE A. Background and Facts of the Dispute Turner Construction is the construction manager for the Swiss Bank project.  Turner Construction subcon-tracted to the Charging Party, Component Assemblies Systems, Inc. (CAS or the Employer), the work of erect-ing metal stud and drywall interior walls inside the office building. CAS has a collective-bargaining agreement with the Respondent Carpenters Union Local 210.  Since work began, CAS has used Carpenters Union Local 210 carpenters to perform the above-described work.   In about October 1996, CAS began installing the walls in the building™s data processing room, where the Swiss Bank™s computer system will be located.  To avoid radio wave interference with the computer system, the walls of the data processing room contain sheet metal shielding.  The construction of the walls takes place as follows:  first, metal shielding is attached directly to the metal wall studs; then two layers of drywall are attached to the wall overlaying the sheet metal.   In October 1996, Sheet Metal Workers Local 38 sought to obtain the metal shielding installation work for employees it represents.  Local 38 brought its demand to a jurisdictional dispute board which had been established under a ﬁProject Stabilization Agreementﬂ for the Swiss Bank Project.  The Charging Party Employer and the Respondent Carpenters Union Local 210 are not signato-ries to the ﬁProject Stabilization Agreement.ﬂ On November 1, 1996, the jurisdictional dispute board held a hearing on Local 38™s demand. Neither the Charg-ing Party Employer nor the Respondent Carpenters Un-ion attended the hearing; both assert that they failed to receive notice of the proceeding.  On November 7, 1996, the board issued its decision awarding the installation of the sheet metal shielding to Sheet Metal Workers Local 38.   Upon learning of the dispute board™s ruling, Turner Construction™s project manager, Gregg D. Scholler, ad-vised CAS to contact Local 38 and arrange to supple-ment its crew with employees represented by Sheet Metal Workers. In addition, on about November 8, 1996, a group of various unions™ business agents representing the dispute board visited CAS Project Manager Jerome Pagano and told him about the board™s ruling.  At the close of business that day, CAS ceased work on the pro-ject.  Thereafter, CAS sought cost estimates of employ-ing Sheet Metal Workers to complete the work.  On about December 5, 1996, Respondent Carpenters Union Local 210 Business Agent Richard Warga told Pagano and CAS Foreman Vinny Nitopi that the carpenters would ﬁwalkﬂ off the job or ﬁleave the job siteﬂ if the sheet metal installation work was assigned to anyone other than Carpenters-represented employees.  Rather than hiring a supplemental crew represented by Sheet Metal Workers Local 38, however, CAS chose to pursue the instant charge.   Pending resolution of the dispute, no further work was done on the project.  At the time of the hearing, the work was approximately two-thirds complete, with an esti-mated 2 to 3 days of work remaining.  Because so little work remained, the Charging Party foresaw no layoffs of carpenters should the award go to Local 38.   B.  Work in Dispute The disputed work, called metal blocking, involves the installation of sheets of galvanized sheet metal onto metal studs which support the walls of the data process-ing room located on the fifth floor of a building which is 327 NLRB No. 4  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2a part of the Swiss Bank jobsite in Stamford, Connecti-
cut.   C. Contentions of the Parties  
The Employer contends that 
there is reasonable cause 
to believe that Section 8(b)(4)(D) has been violated and 
that the disputed work should be assigned to employees 
represented by the Carpente
rs Union Local 210.   
Carpenters Union Local 210 acknowledges that it vio-
lated Section 8(b)(4)(D) by virtue of its representative 

threatening to pull all the carpenters off the Swiss Bank 

job if CAS reassigns the metal blocking work to the 
Sheet Metal Workers.  In addition, Carpenters Local 210 
states that it is neither signatory to nor by any other 
means bound by the Project 
Stabilization Agreement and 
its jurisdictional dispute resolution language. 
Sheet Metal Workers Local 38 contends that all parties 
are bound by the dispute re
solution mechanism set forth 
in the Project Stabilization 
Agreement and the dispute 
board™s decision awarding th
e work to the Sheet Metal 
Workers.  It notes first that the Fairfield County Building 
and Construction Trades Council is signatory to that 
agreement and Carpenters Unio
n Local 210, by virtue of 
its affiliation with that entity, is bound.  Similarly, be-

cause the project™s general contractor, Turner Construc-
tion, signed the agreement, its subcontractor, CAS, is 
derivatively bound to its terms.
1   D. Applicability of the Statute 
Before the Board may proceed with a determination of 
dispute pursuant to Section 10(k) of the Act, it must be 
established that reasonable cause exists to believe that 

Section 8(b)(4)(D) has been violated. This requires a 
finding that there is reasonable cause to believe that a 
union has threatened to use or has used proscribed means 
to force an employer to assign work to one group of em-
ployees rather than to another and that the parties have 
no agreed-upon method for voluntary adjustment of the 
dispute. 
As described above, both the Respondent Carpenters 
Union Local 210 and the Sheet Metal Workers Union 

Local 38 claim the work in dispute.2  Further, the Car-
                                                          
                                                                                             
1 We note that Sheet Metal Worker
s Local 38 does not argue that it 
is not making a claim for the work
 within the meaning of Sec. 
8(b)(4)(D).  Our dissenting colleague raises this defense sua sponte.   
2 Despite our colleague™s characterization of the Sheet Metal 
Worker™s pursuit of the disputed work as failing to establish a cogniza-
ble ﬁcompeting claim,ﬂ we note that Sheet Metal Workers does not 
make this claim.  It has not disclaimed interest in the work, has partici-
pated fully in this proceeding, and a
sserts that the work should be as-
signed in its favor.  Moreover, we find the dissent extends, and there-
fore misapplies, the holding in 
Laborers (Capitol Drilling Supplies)
, 318 NLRB 809 (1995).  In 
Capitol Drilling the union simply pursued a 
claim of breach of contract, base
d on the general contractor™s union-signatory subcontracting clause.  By 
contrast, in the instant case, Sheet 
Metal Workers has invoked the jurisdictional dispute mechanism of the 
general contractor™s contract in orde
r to obtain a work assignment from 
CAS.  Consistent with this, as noted above, Sheet Metal Workers ap-
peared at the hearing in this case an
d continued to seek the work.  In 
penters Union threatened th
e Charging Party Employer 
that it would ﬁwalkﬂ or ﬁleave 
the jobsiteﬂ if the disputed 
work were being performed by anyone other than Car-

penters-represented employees.  We conclude that there 
are active competing claims to 
the work and that there is 
reasonable cause to believe that a violation of Section 
8(b)(4)(D) has occurred. 
Operating Engineers Local 18
, 264 NLRB 858 (1982).   
Sheet Metal Workers Local 38 is one of several con-
struction trades unions which signed the Swiss Bank 
Project Stabilization Agreemen
t.  CAS and Carpenters 
Union Local 210 however, are not signatory to the Pro-
ject Stabilization Agreement, did not agree to be bound 
by its terms, were not notified of the hearing regarding 
the Sheet Metal Workers claim 
to the disputed work, and 
did not participate in that hearing.  Accordingly, we find 
that there is no method for the voluntary adjustment of 
the dispute to which all parties are bound. 
Based on the above, we find 
that the dispute is prop-erly before the Board for determination.   
E. Merits of the Dispute 
Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 
factors.  NLRB v. Electrical Workers IBEW Local 1212 

(Columbia Broadcasting),
 364 U.S. 573 (1961).  The 
Board has held that its determination in a jurisdictional 
dispute is an act of judgment based on common sense 
and experience reached by balancing the factors involved 
in a particular case.  
Machinists Lodge 1743 (J.A. Jones 
Construction)
, 135 NLRB 1402 (1962).   
The following factors are relevant in making the de-
termination of this dispute. 
1. Certification and collective-bargaining agreement  
There is no Board certification involving the work in 
dispute.   
The Employer and Carpenters Union Local 210 have a 
long-established collective-bargaining relationship and 
are parties to a current collec
tive-bargaining agreement.  

Article 13 of the parties™ current contract sets forth the 
Carpenters™ jurisdiction and, at least arguably covers the 
disputed work.  The Employer has no collective bargain-
ing agreement with the Sheet Metal Workers Local 38.  
This factor favors awarding 
the work in dispute to em-
ployees represented by the Carpenters Union.   
2. Employer assignment and preference  
The Employer assigned the 
work to employees repre-
sented by Carpenters Union 
Local 210 and prefers that 
the work in dispute be completed by them.  This factor 
favors awarding the work in dispute to employees repre-
sented by the Carpenters Union. 
 these circumstances, we think it cl
ear that Sheet Metal Workers has 
claimed the work. 
Member Hurtgen agrees that 
Capitol Drilling is distinguishable and 
does not pass on the validity of that case. 
 CARPENTERS LOCAL 210 (COMPONENT ASSEMBLIES SYSTEMS) 33. Employer past practice 
The Employer has a practice of using carpenters to 
perform similar work on other projects.  This factor fa-
vors awarding the work in dispute to employees repre-
sented by the Carpenters Union. 
4. Area and industry practice   
Both Unions introduced evidence of area and industry 
practice that each claims su
pports awarding the disputed 
work to the employees each 
represents.  Accordingly, 
this factor does not favor awar
ding the work in dispute to 
either group of employees. 
5. Relative skills 
Both Unions presented ev
idence that the employees 
they represent are qualified to perform the disputed 
work.  This factor does no
t favor awarding the work in 
dispute to either group of employees. 
6. Economy and efficiency of operations   
The disputed work has been performed by two-person 
carpenter teams, as part of
 an overall wall construction 
process which includes affixing drywall after the metal 

blocking is completed.  If sheet metal workers were as-
signed the disputed work, carpenters would begin the 
process, sheet metal workers would then install the metal 
sheeting, and thereafter carpenters would return to the 

site to finish the job by hanging drywall.  The interrup-
tion of the work process by having different work teams 
perform different phases of the job would undermine 
efficiency and  productivity.  Accordingly, this factor 
favors awarding the work in dispute to employees repre-
sented by the Carpenters Union. 
CONCLUSION 
After considering all the rele
vant factors, we conclude 
that employees represented by United Brotherhood of 
Carpenters & Joiners of Am
erica, Local 210, Western 
Connecticut, AFLŒCIO, are entitled to perform the work 
in dispute.  We reach this conclusion relying on em-
ployer preference and assignm
ent, past practice, collec-
tive-bargaining agreement, an
d economy and efficiency 
of operations.  In making this determination, we are 

awarding the work to employ
ees represented by the Car-
penters, not to that union or to its members.  The deter-
mination is limited to the controversy that gave rise to 
this proceeding. 
DETERMINATION OF DISPUTE   
The National Labor Relations Board makes the follow-
ing Determination of Dispute. 
Employees of Component Assemblies Systems, Inc., 
represented by United Brotherhood of Carpenters & 

Joiners of America, Local 
210, Western Connecticut, 
AFLŒCIO are entitled to perform the work of installing 
metal sheets onto metal studs at the Swiss Bank jobsite in 
Stamford, Connecticut.   
 MEMBER FOX dissenting. 
Unlike my colleagues, I would quash the notice of 
hearing in this proceeding, as
 failing to set forth an ele-
ment essential to a finding of reasonable cause to believe 
that Section 8(b)(4)(D) has been violated.  I find that the 
facts of this case are sufficiently similar to those in 
La-
borers
 (Capitol Drilling), 
318 NLRB 809 (1995), to re-
quire the same result and that Sheet Metal Workers Local 
38 has not made a competing claim for the work at issue. 
Turner Construction, the general contractor of the 
Swiss Bank project, signed
 a ﬁProject Stabilization Agreementﬂ (PSA) in which it agreed that it, and its sub-
contractors, would abide by the terms of the PSA in re-
solving any jurisdictional dispute.  Also signatory to the 
PSA is the Fairfield County Building and Construction 
Trades Council, on behalf of its affiliated local unions, as 

well as 13 individual labor organizations, including Sheet 
Metal Workers, Local 38.  The PSA sets forth a detailed 
jurisdictional dispute procedure, involving submission of 
such disputes to a five-member panel of the Building 
Trades Council.   
Turner subcontracted the work of erecting metal stud 
and drywall interior walls in the bank project to Compo-

nent Assemblies Systems, Inc. (CAS or the Employer).  
CAS began work in April 1996,
1 using employees repre-
sented by Carpenters Local 210 with which it has a col-
lective-bargaining agreement.  During October, CAS 
began constructing the walls for the data processing 
room.  To prevent radio wave interference with equip-
ment to be housed in that area, it is necessary to attach 
metal shielding directly onto the studs prior to the instal-

lation of drywall.  Upon le
arning that the Carpenters-
represented employees were installing the metal shields, 
Sheet Metal Workers Local 38, following the procedures 
set forth in the PSA, brought the matter to the dispute 
resolution board.  There is no evidence or allegation that 
Local 38 contacted either CA
S or Carpenters Local 210 
regarding this matter.   
On November 1, pursuant to the procedures of the 
PSA, the dispute resolution panel held a hearing and de-

cided that the work of installing the metal shields on the 
wall studs of the data processing room belonged to the 
Sheet Metal Workers.  The next day, Turner™s project 
manager, Scholler, accompanied by representatives of 
several building trades unions,
2 visited CAS field repre-
sentative (Pagano), advised him of the panel™s award, 
told him to stop the work, and to complete the job using 
sheet metal workers.  CAS stopped work in the data 
processing area, investigat
ed employing sheet metal 
workers for the job, and, when
 the Carpenters threatened 
to cease work entirel
y if the work was reassigned, filed 
the instant charge.   
                                                          
 1 All dates refer to 1996. 
2 This group did not include a representative from Sheet Metal 
Workers Local 38. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4In Capitol Drilling
, the Board stated that in order to 
find reasonable cause to beli
eve that Section 8(b)(4)(D) 
has been violated, two requirements must be satisfied.  
There must be reasonable cause to believe (1) that a party 
has used proscribed means to
 enforce its claim to the 
work in dispute and (2) that
 there are competing claims 
to the disputed work between rival groups of employees.  
The Board held in that case th
at a union™s effort to en-
force a lawful union signatory subcontracting clause 
against a general contractor through a grievance, arbitra-
tion, or a court action ﬁdoes not constitute a claim to the 
subcontractor for the work, provided that the union does 
not seek to enforce its position by engaging in or encour-
aging strikes, picketing, or boycotts or by threatening 
such action.ﬂ
3 Thus, even where one union has made an 
unlawful threat to enforce its claim to the work, as long 
as all the other union has done is seek to enforce its con-
tractual rights against the general, there are not ﬁcompet-
ing claimsﬂ to the work and th
e second prong is not satis-
fied.  
In Capitol Drilling
 the general contractor made a con-
tractual commitment to subc
ontract work only in accor-dance with a union signatory subcontracting clause.  In 
this case the general contractor made a contractual com-
mitment to abide by a particular jurisdictional dispute 
resolution mechanism, and to require its subcontractors 
to abide by it as well.  In both situations, the aggrieved 
                                                          
                                                           
3 Capitol Drilling, supra at 810. 
union brought its complaint to the general contractor, the 

entity which had failed to comply with its voluntarily-
entered agreement, not to the subcontractor.  In both 
cases, the complaining unions were seeking merely to 
enforce lawful contractual 
provisions.  As the Board 
stated in Capitol Drilling
, ﬁIf we permit Section 10(k) to 
defeat a collective bargaining representative™s peaceful 
efforts at enforcing a proviso-protected subcontracting 
clause through proper arbitral and judicial channels, 
when that representative has never approached any em-
ployer about the work in question other than the one with 
which it has subcontracted, and has never engaged in 
coercion or threats of coercion
 relating to the work, then 
we are effectively thwarting 
the congressional intent un-
derlying the 8(e) construction industry provision.ﬂ
4 For the same reasons, Section 10(k) should not be used to 
defeat a collective-bargaini
ng representative™s peaceful 
efforts at enforcing a voluntar
ily agreed-upon contractual 
mechanism for resolving jurisdictional disputes through 

proper grievance channels.   
Accordingly, I find that by following the voluntarily-
entered, contractually prescribed method of resolving a 

jurisdictional dispute between itself and the general con-
tractor, Sheet Metal Workers Local 38 was not making a 
ﬁcompeting claimﬂ for the work within the meaning of 
Section 8(b)(4)(D) of the Act 
and that the notice of hear-
ing should be quashed. 
 4 Id., at 811. 
 